DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 30 June 2022. As directed by the amendment: claims 10, 26, and 33 have been amended. Thus claims 10-16 and 26-43 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered. Regarding the argument on page 12 that “Inoue fails to teach or suggest at least a fluid extravasation detection device that includes (i) one or more first temperature sensors for positioning on skin lateral to an entry point of the IV catheter into the vein and adapted to detect a first temperature, and (ii) one or more second temperature sensors for positioning on skin lateral to a tip of the subcutaneously located IV catheter and adapted to detect a second temperature, as required by each of amended independent claims 10, 26, and 33.” The examiner respectfully disagrees. Inoue teaches the amended claim limitations as explained in the rejections below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12-15, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine et al. (US 2017/0143941 A1), hereinafter Augustine, in view of Inoue et al. (US 2020/0324045 A1) and Carr (US 4,647,281 A).
Regarding claim 10, Augustine discloses a fluid extravasation detection device for detecting the subcutaneous extravasation of fluid from a vein containing an intravenous (IV) catheter comprising: a catheter anchoring device (50 Fig 6) comprising: a skin attachment portion (52 Fig 6) for holding one or more first and one or more second temperature sensors in contact with skin of the patient (the skin attachment portion 52 Fig 6 is fully capable of holding multiple temperature sensors in contact with the skin of the patient, the temperature sensors could be placed under the skin attachment portion, held in place against the skin of the patient); and a catheter capture portion (54 Fig 6) configured to engage with a portion of the catheter [(34 Fig 6, [0058]); the skin attachment portion coupled to the catheter capture portion (“The skin attachment portion 52 is coupled to the catheter capture portion 54.” [0059], see Fig 6), the skin attachment portion (52 Fig 6) configured to adhesively attach the catheter anchoring device (54 Fig 6) to the skin ([0060]), the skin attachment portion (52 Fig 6) comprises an adhesive surface (64 Fig 6) configured to adhesively attach the catheter anchoring device (50 Fig 6) to the skin ([0060]), wherein more than 50% of the adhesive surface of the skin attachment portion (52 Fig 6) extends beyond the catheter capture portion (54 Fig 6) in a direction along the elongation of the catheter (34 Fig 6) (over 50% of adhesive surface 64 extends beyond the catheter capture portion, see Fig 5), and being positioned on opposite sides along the elongation of the catheter (34 Fig 6) (the adhesive surface extends as lateral skin attachment wings 60 Fig 6). However, Augustine fails to disclose the fluid extravasation detection device comprising: one or more first temperature sensors for positioning on skin of a patient lateral to an entry point of the IV catheter into the vein, the one or more first temperature sensors being adapted to detect a first temperature; one or more second temperature sensors for positioning on skin of the patient lateral to a tip of the subcutaneously located IV catheter, the one or more second temperature sensors being adapted to detect a second temperature; an electronic thermometer operably connected to the one or more first and the one or more second temperature sensors, the electronic thermometer being adapted to compare a 2App. No. 16/781,609Docket No. 49278.2.82temperature difference between the first temperature and the second temperature over time; and an alarm that is configured to be activated if the temperature difference between the first and second temperatures changes more than a predetermined amount over time.
Inoue et al. teaches one or more first temperature sensors (18b Fig 1) for positioning on skin of a patient lateral to an entry point of the IV catheter into the vein (16 Fig 1), the one or more first temperature sensors being adapted to detect a first temperature ([0022] “the thermocouple 18 can sense a body surface temperature of an attachment point” 18b would detect the temperature at it’s attachment point); one or more second temperature sensors (18a Fig 1) for positioning on skin of the patient lateral to a tip of the subcutaneously located IV catheter (12 Fig 1), the one or more second temperature sensors being adapted to detect a second temperature ([0022] “the thermocouple 18 can sense a body surface temperature of an attachment point” 18a would detect the temperature at it’s attachment point, different than the temperature detected by 18b); an electronic thermometer (32 Fig 2, [0025] “the amplifier circuit 26, the ADC 30, and the microcomputer 32 function as an acquisition device 34 (FIG. 3) which acquires the current temperature value based on the thermoelectromotive force of each thermocouple 18.”) operably connected to the one or more first and the one or more second temperature sensors (Fig 2, the microcomputer 32 receives sensor data), the electronic thermometer being adapted to analyze the first and the second temperatures ([0034] “Next, the CPU 38 of the microcomputer 32 executes the detection process (s20). In this detection process (s20), the acquisition process (s210), a determination process (s220), and a flag check (s230) are executed in this order.” The detection process is an analysis of the first and second temperatures); and an alarm (46 Fig 3, [0026], speaker 36 Fig 2) that is configured to be activated if the signal analysis determines whether an infiltration or extravasation has occurred ([0026] “the microcomputer 32 and the speaker 36 function as a notification device 46 (FIG. 3) for notifying that the extravasation has occurred.”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the device of Augustine to include the limitations as taught by Inoue et al. to allow for tissue temperatures to be measured and determine whether an infiltration or extravasation has occurred [0008] and to alert personnel of the occurrence [0009].
Carr teaches comparing a temperature difference between a first temperature and a second temperature over time (Col 5 lines 55-60) and an alarm (47 Fig 6) that is configured to be activated if the temperature difference between the first and second temperatures changes more than a predetermined amount over time (Col 5 lines 55-60 “when a sufficient temperature differential is detected between the elements A1 and R1, then there is an output at the comparator which couples to the alarm 47”).  It would have been obvious to one of ordinary skill at the time of effective filing for the first and second temperatures to be compared over time and the alarm configured as taught by Carr to allow the system to detect a temperature differential caused by an extravasation of a liquid, and to have a reference temperature to detect fluctuations in body temperature independent of extravasation to reduce false positives and false negatives.
Regarding claim 12, modified Augustine teaches the fluid extravasation detection device of claim 10, wherein the one or more first and one or more second temperature sensors are thermocouples (Inoue et al. [0022]- thermocouples).   
Regarding claim 13, modified Augustine teaches the fluid extravasation detection device of claim 10. However, modified Augustine fails to explicitly teach wherein the one or more first temperature sensors are located within areas defined by one or two semicircles centered on the entry point of the IV catheter into the vein with 3 cm radii, the one or two semicircles each having a straight side oriented parallel to and at least 0.5 cm lateral to the subcutaneously located IV catheter. However, modified Augustine teaches the one or more first temperature sensors are “attached to both sides of the blood vessel 4 around a puncture site 16 punctured with the injection needle 12.” (Inoue et al. [0022]).
The instant disclosure describes the parameters of the predetermined areas of the semicircles as being merely preferable, and does not describe predetermined areas of the semicircles as contributing any unexpected results to the system. As such, parameters such as the predetermined areas of the semicircles are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the predetermined areas of the semicircle would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding claim 14, modified Augustine teaches the fluid extravasation detection device of claim 10. However, modified Augustine fails to explicitly teach wherein the one or more second temperature sensors are located within areas defined by one or two semicircles centered adjacent the tip of the catheter with 3 cm radii, the one or two semicircles each having a straight side oriented parallel to and at least 0.5 cm lateral to the subcutaneously located IV catheter.  However, modified Augustine teaches the one or more second temperature sensors are “attached to both sides of the blood vessel 4 around a puncture site 16 punctured with the injection needle 12.” (Inoue et al. [0022]).
The instant disclosure describes the parameters of the predetermined areas of the semicircles as being merely preferable, and does not describe predetermined areas of the semicircles as contributing any unexpected results to the system. As such, parameters such as the predetermined areas of the semicircles are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the predetermined areas of the semicircle would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding claim 15, modified Augustine teaches the fluid extravasation detection device of claim 10. Modified Augustine further teaches wherein the alarm is activated if the temperature difference between the first and second temperatures changes more than 0.1-2.0° C over time (Carr- Col 7 lines 1-9, “have detection occur at a temperature differential on the order of ½ °C.”).  
Regarding claim 40, modified Augustine teaches the fluid extravasation detection device of claim 10. Modified Augustine further teaches wherein all of the first and second temperature sensors are configured to be positioned adjacent to, and laterally spaced from, the vein (Inoue et al.- All of the sensors 18 are adjacent to, and laterally spaced from, the vein 4 Fig 1).
Regarding claim 41, modified Augustine teaches the fluid extravasation detection device of claim 10. However, modified Augustine fails to explicitly teach wherein each of the second temperature sensors are configured to be positioned not closer than 0.5 cm to the vein and not further than 3.0 cm from the vein. However, modified Augustine teaches the one or more first temperature sensors are “attached to both sides of the blood vessel 4 around a puncture site 16 punctured with the injection needle 12.” (Inoue et al. [0022]).
The instant disclosure describes the parameters of the second temperature sensor position as being merely preferable, and does not describe the second temperature sensor position as contributing any unexpected results to the system. As such, parameters such as the second temperature sensor position is considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the second temperature sensor position would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine (US 2017/0143941 A1) in view of Inoue et al. (US 2020/0324045 A1), Carr (US 4,647,281 A) and Pollack (US 2013/0131506 A1).
Regarding claim 11, modified Augustine teaches the fluid extravasation detection device of claim 10. However, modified Augustine fails to teach wherein the one or more first and one or more second temperature sensors are thermistors.  
Pollack teaches temperature sensors are thermistors ([0046] “temperature sensors are preferably comprising thermistors”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the one or more first and one or more second temperature sensors of modified Augustine to be thermistors as taught by Pollack since such a modification is the result of a simple substitution of one known element (thermocouple) for another (thermistor) to achieve a predictable result (sense temperature).
Claims 16, 26, 28, 29-33, 35-39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (US 2017/0143941 A1) in view of Inoue et al. (US 2020/0324045 A1), Carr (US 4,647,281 A) and Warren et al. (US 2013/0338511 A1).
Regarding claim 16, modified Augustine teaches the fluid extravasation detection device of claim 10. Modified Augustine discloses wherein the skin attachment portion (52 Fig 6) includes a layer of thermally insulating foam material ([0077] -adhesive layer made of foam). Inoue et al. teaches an insulating cover positioned over the one3App. No. 16/781,609 Docket No. 49278.2.82or more first and one or more second temperature sensors to insulate the first and second temperature sensors from environmental temperature influences [0022]. However, modified Augustine does not teach the thermally insulating material positioned over the temperature sensors is the thermally insulating foam material included in the skin attachment portion. 
Warren et al. teaches a skin attachment portion of a catheter anchoring device (1720 Fig 15C) holding a sensor (3000 Fig 15D) to detect infiltration and extravasation (3000 Fig 15D) against the skin of a patient ([0012] “a sensor, a dressing configured to couple the sensor to an epidermis of the Animalia tissue”). It would have been obvious to one of ordinary skill at the time of effective filing for the skin attachment portion of the catheter anchoring device of modified Augustine to hold the one or more first and one or more second temperature sensors in contact with skin of the patient to provide structure to position the sensors and the cannula ideally relative to each other [0148] and to consolidate the number of individual attachments necessary to hold all the components in place.
Regarding claim 26, Augustine discloses a fluid extravasation detection device for detecting the subcutaneous extravasation of fluid from a vein containing an intravenous (IV) catheter comprising: a catheter anchoring device (50 Fig 6) that includes a catheter capture portion (54 Fig 6) configured to engage with a portion of an IV catheter (34 Fig 6) and a skin attachment portion (52 Fig 6) coupled to the catheter capture portion (“The skin attachment portion 52 is coupled to the catheter capture portion 54.” [0059], see Fig 6), the skin attachment portion configured to adhesively attach the catheter anchoring device to skin of a patient ([0060]), the skin attachment portion (52 Fig 6) comprises an adhesive surface (64 Fig 6) configured to adhesively attach the catheter anchoring device to the skin overlaying the IV catheter when the IV catheter is located subcutaneously (See Fig 6), wherein the skin attachment portion (52 Fig 6) is sized and positioned to overlay substantially the entire subcutaneously located catheter (See subcutaneously located catheter 32 entirely covered by the skin attachment portion 52 Fig 7, [0060]-[0061]). However, Augustine fails to disclose one or more first temperature sensors for positioning on skin lateral to an entry point of the IV catheter into the vein and the one or more first temperature sensors are held in thermal contact with the skin by attachment to the skin attachment portion of the catheter anchoring device, the one or more first temperature sensors being adapted to detect a first temperature; one or more second temperature sensors for positioning on skin lateral to a tip of the subcutaneously located IV catheter and the one or more second temperature sensors are held in thermal contact with the skin by attachment to the skin attachment portion of the catheter anchoring device, the one or more second temperature sensors being adapted to detect a second temperature; an electronic thermometer operably connected to the one or more first and one or more second temperature sensors, the electronic thermometer being adapted to compare a temperature difference between the first temperature and the second temperature over tim
Inoue et al. teaches one or more first temperature sensors (18b Fig 1) for positioning on skin of a patient lateral to an entry point of the IV catheter into the vein (16 Fig 1) and the one or more first temperature sensors are held in thermal contact with the skin [0022], the one or more first temperature sensors being adapted to detect a first temperature ([0022] “the thermocouple 18 can sense a body surface temperature of an attachment point” 18b would detect the temperature at it’s attachment point); one or more second temperature sensors (18a Fig 1) for positioning on skin of the patient lateral to a tip of the subcutaneously located IV catheter (12 Fig 1) and the one or more second temperature sensors are held in thermal contact with the skin [0022], the one or more second temperature sensors being adapted to detect a second temperature ([0022] “the thermocouple 18 can sense a body surface temperature of an attachment point” 18a would detect the temperature at it’s attachment point, different than the temperature detected by 18b); an electronic thermometer (32 Fig 2, [0025] “the amplifier circuit 26, the ADC 30, and the microcomputer 32 function as an acquisition device 34 (FIG. 3) which acquires the current temperature value based on the thermoelectromotive force of each thermocouple 18.”) operably connected to the one or more first and the one or more second temperature sensors (Fig 2, the microcomputer 32 receives sensor data), the electronic thermometer being adapted to analyze the first and the second temperatures ([0034] “Next, the CPU 38 of the microcomputer 32 executes the detection process (s20). In this detection process (s20), the acquisition process (s210), a determination process (s220), and a flag check (s230) are executed in this order.” The detection process is an analysis of the first and second temperatures); and an alarm (46 Fig 3, [0026], speaker 36 Fig 2) that is configured to be activated if the signal analysis determines whether an infiltration or extravasation has occurred ([0026] “the microcomputer 32 and the speaker 36 function as a notification device 46 (FIG. 3) for notifying that the extravasation has occurred.”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the device of Augustine to include the limitations as taught by Inoue et al. to allow for tissue temperatures to be measured and determine whether an infiltration or extravasation has occurred [0008] and to alert personnel of the occurrence [0009].
Carr teaches comparing a temperature difference between a first temperature and a second temperature over time (Col 5 lines 55-60) and an alarm (47 Fig 6) that is configured to be activated if the temperature difference between the first and second temperatures changes more than a predetermined amount over time (Col 5 lines 55-60 “when a sufficient temperature differential is detected between the elements A1 and R1, then there is an output at the comparator which couples to the alarm 47”).  It would have been obvious to one of ordinary skill at the time of effective filing for the first and second temperatures to be compared over time and the alarm configured as taught by Carr to allow the system to detect a temperature differential caused by an extravasation of a liquid, and to have a reference temperature to detect fluctuations in body temperature independent of extravasation to reduce false positives and false negatives.
Warren et al. teaches a skin attachment portion (1720 Fig 15A) of a catheter anchoring device (1700 Fig 15A) holding a sensor (3000 Fig 15D) to detect infiltration and extravasation (3000 Fig 15D) against the skin of a patient ([0012] “a dressing configured to couple the sensor to an epidermis of the Animalia tissue”). It would have been obvious to one of ordinary skill at the time of effective filing for the first and second temperature sensors of modified Augustine to be held by attachment to the skin attachment portion of the catheter anchoring device as taught by Warren et al. to provide structure to position the sensors and the cannula ideally relative to each other [0148] and to consolidate the number of individual attachments necessary to hold all the components in place.
Regarding claim 28, modified Augustine teaches the fluid extravasation detection device of claim 26, wherein the one or more first and one or more second temperature sensors are thermocouples (Inoue et al. [0022]- thermocouples).
Regarding claim 29, modified Augustine teaches the fluid extravasation detection device of claim 26. However, modified Augustine fails to explicitly teach wherein the one or more first temperature sensors are located within areas defined by one or two semicircles centered on the entry point of the IV catheter into the vein with 3 cm radii, the one or two semicircles each having a straight side oriented parallel to and at least 0.5 cm lateral to the subcutaneously located IV catheter. However, modified Augustine teaches the one or more first temperature sensors are “attached to both sides of the blood vessel 4 around a puncture site 16 punctured with the injection needle 12.” (Inoue et al. [0022]).
The instant disclosure describes the parameters of the predetermined areas of the semicircles as being merely preferable, and does not describe predetermined areas of the semicircles as contributing any unexpected results to the system. As such, parameters such as the predetermined areas of the semicircles are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the predetermined areas of the semicircle would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding claim 30, modified Augustine teaches the fluid extravasation detection device of claim 26. However, modified Augustine fails to explicitly teach wherein the one or more second temperature sensors are located within areas defined by one or two semicircles centered adjacent the tip of the catheter with 3 cm radii, the one or two semicircles each having a straight side oriented parallel to and at least 0.5 cm lateral to the subcutaneously located IV catheter.  However, modified Augustine teaches the one or more second temperature sensors are “attached to both sides of the blood vessel 4 around a puncture site 16 punctured with the injection needle 12.” (Inoue et al. [0022]).
The instant disclosure describes the parameters of the predetermined areas of the semicircles as being merely preferable, and does not describe predetermined areas of the semicircles as contributing any unexpected results to the system. As such, parameters such as the predetermined areas of the semicircles are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the predetermined areas of the semicircle would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding claim 31, modified Augustine teaches the fluid extravasation detection device of claim 26. Modified Augustine further teaches wherein the alarm is activated if the temperature difference between the first and second temperatures changes more than 0.1-2.0° C over time (Carr- Col 7 lines 1-9, “have detection occur at a temperature differential on the order of ½ °C.”).  
Regarding claim 32, modified Augustine teaches the fluid extravasation detection device of claim 26. Modified Augustine discloses wherein the skin attachment portion (Augustine- 52 Fig 6) includes a layer of thermally insulating foam material (Augustine- [0077] adhesive layer made of foam) positioned over the one or more first and one or more second temperature sensors (The device of modified Augustine in view of Warren et al. teaches the skin attachment portion positioned over the sensors, see rejection of claim 26) to insulate the first and second temperature sensors from environmental temperature influences (a foam layer over the sensors would insulate the first and second temperature sensors from environmental temperature influences).
Regarding claim 33, Augustine discloses a fluid extravasation detection device for detecting the subcutaneous extravasation of fluid from a vein containing an intravenous (IV) catheter comprising: a catheter anchoring device (50 Fig 6) that includes a catheter capture portion (54 Fig 6) configured to engage with a portion of an IV catheter (34 Fig 6) and a skin attachment portion (52 Fig 6) coupled to the catheter capture portion (“The skin attachment portion 52 is coupled to the catheter capture portion 54.” [0059], see Fig 6), the skin attachment portion configured to adhesively attach the catheter anchoring device to skin of a patient ([0060]) wherein the skin attachment portion (52 Fig 6) is sized and positioned to attach to the skin adjacent to both sides and a tip of the IV catheter when the IV catheter is located subcutaneously (See subcutaneously located catheter 32 entirely covered by the skin attachment portion 52 Fig 7, [0060]-[0061]). However, Augustine fails to disclose one or more first temperature sensors for positioning on skin lateral to an entry point of the IV catheter into the vein and the one or more first temperature sensors are held in thermal contact with the skin by attachment to the skin attachment portion of the catheter anchoring device, the one or more first temperature sensors being adapted to detect a first temperature; one or more second temperature sensors for positioning on skin lateral to the tip of the subcutaneously located IV catheter and the one or more second temperature sensors are held in thermal contact with the skin by attachment to the skin attachment portion of the catheter anchoring device, the one or more second temperature sensors being adapted to detect a second temperature; an electronic thermometer operably connected to the one or more first and one or more second temperature sensors, the electronic thermometer being adapted to compare a temperature difference between the first temperature and the second temperature over time; and an alarm that is configured to be activated if the temperature difference between the first and second temperatures changes more than a predetermined amount over time.
Inoue et al. teaches one or more first temperature sensors (18b Fig 1) for positioning on skin of a patient lateral to an entry point of the IV catheter into the vein (16 Fig 1) and the one or more first temperature sensors are held in thermal contact with the skin [0022], the one or more first temperature sensors being adapted to detect a first temperature ([0022] “the thermocouple 18 can sense a body surface temperature of an attachment point” 18b would detect the temperature at it’s attachment point); one or more second temperature sensors (18a Fig 1) for positioning on skin of the patient lateral to a tip of the subcutaneously located IV catheter (12 Fig 1) and the one or more second temperature sensors are held in thermal contact with the skin [0022], the one or more second temperature sensors being adapted to detect a second temperature ([0022] “the thermocouple 18 can sense a body surface temperature of an attachment point” 18a would detect the temperature at it’s attachment point, different than the temperature detected by 18b); an electronic thermometer (32 Fig 2, [0025] “the amplifier circuit 26, the ADC 30, and the microcomputer 32 function as an acquisition device 34 (FIG. 3) which acquires the current temperature value based on the thermoelectromotive force of each thermocouple 18.”) operably connected to the one or more first and the one or more second temperature sensors (Fig 2, the microcomputer 32 receives sensor data), the electronic thermometer being adapted to analyze the first and the second temperatures ([0034] “Next, the CPU 38 of the microcomputer 32 executes the detection process (s20). In this detection process (s20), the acquisition process (s210), a determination process (s220), and a flag check (s230) are executed in this order.” The detection process is an analysis of the first and second temperatures); and an alarm (46 Fig 3, [0026], speaker 36 Fig 2) that is configured to be activated if the signal analysis determines whether an infiltration or extravasation has occurred ([0026] “the microcomputer 32 and the speaker 36 function as a notification device 46 (FIG. 3) for notifying that the extravasation has occurred.”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the device of Augustine to include the limitations as taught by Inoue et al. to allow for tissue temperatures to be measured and determine whether an infiltration or extravasation has occurred [0008] and to alert personnel of the occurrence [0009].
Carr teaches comparing a temperature difference between a first temperature and a second temperature over time (Col 5 lines 55-60) and an alarm (47 Fig 6) that is configured to be activated if the temperature difference between the first and second temperatures changes more than a predetermined amount over time (Col 5 lines 55-60 “when a sufficient temperature differential is detected between the elements A1 and R1, then there is an output at the comparator which couples to the alarm 47”).  It would have been obvious to one of ordinary skill at the time of effective filing for the first and second temperatures to be compared over time and the alarm configured as taught by Carr to allow the system to detect a temperature differential caused by an extravasation of a liquid, and to have a reference temperature to detect fluctuations in body temperature independent of extravasation to reduce false positives and false negatives.
Warren et al. teaches a skin attachment portion (1720 Fig 15A) of a catheter anchoring device (1700 Fig 15A) holding a sensor (3000 Fig 15D) to detect infiltration and extravasation (3000 Fig 15D) against the skin of a patient ([0012] “a dressing configured to couple the sensor to an epidermis of the Animalia tissue”). It would have been obvious to one of ordinary skill at the time of effective filing for the first and second temperature sensors of modified Augustine to be held by attachment to the skin attachment portion of the catheter anchoring device as taught by Warren et al. to provide structure to position the sensors and the cannula ideally relative to each other [0148] and to consolidate the number of individual attachments necessary to hold all the components in place.
Regarding claim 35, modified Augustine teaches the fluid extravasation detection device of claim 33, wherein the one or more first and one or more second temperature sensors are thermocouples (Inoue et al. [0022]- thermocouples).   
Regarding claim 36, modified Augustine teaches the fluid extravasation detection device of claim 33. However, modified Augustine fails to explicitly teach wherein the one or more first temperature sensors are located within areas defined by one or two semicircles centered on the entry point of the IV catheter into the vein with 3 cm radii, the one or two semicircles each having a straight side oriented parallel to and at least 0.5 cm lateral to the subcutaneously located IV catheter. However, modified Augustine teaches the one or more first temperature sensors are “attached to both sides of the blood vessel 4 around a puncture site 16 punctured with the injection needle 12.” (Inoue et al. [0022]).
	The instant disclosure describes the parameters of the predetermined areas of the semicircles as being merely preferable, and does not describe predetermined areas of the semicircles as contributing any unexpected results to the system. As such, parameters such as the predetermined areas of the semicircles are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the predetermined areas of the semicircle would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
	Regarding claim 37, modified Augustine teaches the fluid extravasation detection device of claim 33. However, modified Augustine fails to explicitly teach wherein the one or more second temperature sensors are located within areas defined by one or two semicircles centered adjacent the tip of the catheter with 3 cm radii, the one or two semicircles each having a straight side oriented parallel to and at least 0.5 cm lateral to the subcutaneously located IV catheter.  However, modified Augustine teaches the one or more second temperature sensors are “attached to both sides of the blood vessel 4 around a puncture site 16 punctured with the injection needle 12.” (Inoue et al. [0022]).
	The instant disclosure describes the parameters of the predetermined areas of the semicircles as being merely preferable, and does not describe predetermined areas of the semicircles as contributing any unexpected results to the system. As such, parameters such as the predetermined areas of the semicircles are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the predetermined areas of the semicircle would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
	Regarding claim 38, modified Augustine teaches the fluid extravasation detection device of claim 33. Modified Augustine further teaches wherein the alarm is activated if the temperature difference between the first and second temperatures changes more than 0.1-2.0° C over time (Carr- Col 7 lines 1-9, “have detection occur at a temperature differential on the order of ½ °C.”). 
	 Regarding claim 39, modified Augustine teaches the fluid extravasation detection device of claim 33. Modified Augustine discloses wherein the skin attachment portion (Augustine- 52 Fig 6) includes a layer of thermally insulating foam material (Augustine- [0077] adhesive layer made of foam) positioned over the one or more first and one or more second temperature sensors (The device of modified Augustine in view of Warren et al. teaches the skin attachment portion positioned over the sensors, see rejection of claim 33) to insulate the first and second temperature sensors from environmental temperature influences (a foam layer over the sensors would insulate the first and second temperature sensors from environmental temperature influences).
	Regarding claim 42, modified Augustine teaches the fluid extravasation detection device of claim 26. Modified Augustine further teaches wherein all of the first and second temperature sensors are configured to be positioned adjacent to, and laterally spaced from, the vein (Inoue et al.- All of the sensors 18 are adjacent to, and laterally spaced from, the vein 4 Fig 1).  
	Regarding claim 43, modified Augustine teaches the fluid extravasation detection device of claim 33. Modified Augustine further teaches wherein all of the first and second temperature sensors are configured to be positioned adjacent to, and laterally spaced from, the vein (Inoue et al.- All of the sensors 18 are adjacent to, and laterally spaced from, the vein 4 Fig 1).
Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (US 2017/0143941 A1) in view of Inoue et al. (US 2020/0324045 A1), Carr (US 4,647,281 A), Warren et al. (US 2013/0338511 A1), and Pollack (US 2013/0131506 A1).
Regarding claim 27, modified Augustine teaches the fluid extravasation detection device of claim 26. However, modified Augustine fails to teach wherein the one or more first and one or more second temperature sensors are thermistors.
Pollack teaches temperature sensors are thermistors ([0046] “temperature sensors are preferably comprising thermistors”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the one or more first and one or more second temperature sensors of modified Augustine to be thermistors as taught by Pollack since such a modification is the result of a simple substitution of one known element (thermocouple) for another (thermistor) to achieve a predictable result (sense temperature).
Regarding claim 34, modified Augustine teaches the fluid extravasation detection device of claim 33. However, modified Augustine fails to teach wherein the one or more first and one or more second temperature sensors are thermistors.
Pollack teaches temperature sensors are thermistors ([0046] “temperature sensors are preferably comprising thermistors”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the one or more first and one or more second temperature sensors of modified Augustine to be thermistors as taught by Pollack since such a modification is the result of a simple substitution of one known element (thermocouple) for another (thermistor) to achieve a predictable result (sense temperature).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783